IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2709 Disciplinary Docket No. 3
                                :
              Petitioner        :           No. 147 DB 2018
                                :
           v.                   :           Attorney Registration No. 12250
                                :
MICHAEL B. FEIN,                :           (Out of State)
                                :
              Respondent        :




                                       ORDER

PER CURIAM
      AND NOW, this 29th day of June, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Michael B. Fein is suspended from the Bar

of this Commonwealth for a period of six months, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).